                                         Case 5:17-cv-00220-LHK Document 1144 Filed 01/06/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12    FEDERAL TRADE COMMISSION,                           Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                         ORDER GRANTING IN PART,
                                                                                            DENYING IN PART WITH
                                  14              v.                                        PREJUDICE, AND DENYING IN PART
                                                                                            WITHOUT PREJUDICE SAMSUNG’S
                                  15    QUALCOMM INCORPORATED,                              MOTIONS TO SEAL
                                  16                     Defendant.                         Re: Dkts. 1112, 1132
                                  17
                                                Applying the compelling reasons standard, the Court rules on Samsung’s sealing request
                                  18   below:
                                  19               Document                     Page/Line                          Ruling
                                  20    Hong Deposition                   162:15-24               DENIED.
                                        CX2621A                           Entire Document         This document has been excluded.
                                  21                                                              Therefore, sealing is granted on basis
                                                                                                  of mootness.
                                  22
                                        CX2628                            Table in § 4.4(a)       GRANTED.
                                  23    CX2628                            § 4.5(a)                GRANTED.
                                        CX2628                            §§4.5(d), 4.7           GRANTED.
                                  24    CX2628                            Second line at SFT-     GRANTED.
                                                                          0036377
                                  25
                                        JX0006                            § 3.1                   GRANTED.
                                  26    JX0006                            §§ 5.21-5.24            GRANTED.
                                        JX0006                            § 5.4                   GRANTED.
                                  27
                                                                                        1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART WITH PREJUDICE, AND DENYING IN PART WITHOUT
                                       PREJUDICE SAMSUNG’S MOTIONS TO SEAL
                                         Case 5:17-cv-00220-LHK Document 1144 Filed 01/06/19 Page 2 of 3



                                                  Document                    Page/Line                          Ruling
                                   1
                                        JX0006                         § 6.2                     GRANTED.
                                   2    JX0006                         § 7.1                     GRANTED.
                                        JX0006                         Percentages, unit         GRANTED.
                                   3                                   values, and dollars
                                   4                                   values in § 1 of Side
                                                                       Agreement
                                   5    JX0006                         Dollar amounts in § 2     GRANTED.
                                                                       of Side Agreement
                                   6    JX0047                         §2                        GRANTED.
                                        JX0047                         §§ 4, 4.1 and             GRANTED.
                                   7
                                                                       subsections
                                   8    JX0047                         § 4.2.3                   GRANTED.
                                        JX0047                         § 4.4.1                   GRANTED.
                                   9    JX0047                         § 4.4.3.1                 GRANTED.
                                        JX0047                         § 4.4.3.2                 GRANTED.
                                  10
                                        JX0047                         §7                        DENIED. Contrary to Samsung’s
                                  11                                                             assertion, § 7 does not contain any
                                                                                                 pricing terms or payment terms.
                                  12    JX0047                         § 12                      GRANTED.
Northern District of California
 United States District Court




                                        JX0047                         Exhibit C                 GRANTED.
                                  13    JX0122                         §§ 2.1-2.2                GRANTED.
                                  14    JX0122                         §3                        GRANTED.
                                        JX0122                         § 4.1.2.1                 GRANTED.
                                  15    JX0122                         § 6.2                     GRANTED.
                                        JX0122                         §7                        GRANTED.
                                  16    JX0122                         § 17.2                    GRANTED.
                                  17    QX9214                         Entire Document           DENIED WITHOUT PREJUDICE.
                                        QX9224                         Entire Document           GRANTED as to page 8, which is
                                  18                                                             Bates numbered
                                                                                                 Q2014FTC02364186, but DENIED
                                  19                                                             WITH PREJUDICE as to pages 1-7
                                                                                                 and 9.
                                  20
                                        QX9271                         Entire Document           DENIED WITHOUT PREJUDICE.
                                  21    Q2017MDL1_01106145-51          Entire Document           DENIED WITHOUT PREJUDICE.
                                        Q2017MDL3_00039813-14          Entire Document           DENIED WITHOUT PREJUDICE.
                                  22
                                              Samsung has redacted information that it does not seek to seal, but believes Qualcomm
                                  23
                                       might. Qualcomm has not filed any motion or declaration in support of sealing this information.
                                  24
                                       Therefore, other than the above Samsung sealing requests that have been granted, Samsung must
                                  25
                                       refile redacted versions of these documents consistent with this order by Monday, January 7, 2019
                                  26
                                       at noon.
                                  27
                                                                                       2
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART WITH PREJUDICE, AND DENYING IN PART WITHOUT
                                       PREJUDICE SAMSUNG’S MOTIONS TO SEAL
                                         Case 5:17-cv-00220-LHK Document 1144 Filed 01/06/19 Page 3 of 3




                                   1          Samsung may seal in its Monday, January 7 at noon version the documents for which

                                   2   sealing is denied without prejudice. However, Samsung must file a more narrowly tailored sealing

                                   3   request that meets the compelling reasons standard for sealing for those documents by Monday,

                                   4   January 7, 2019 at noon.

                                   5   IT IS SO ORDERED.

                                   6   Dated: January 6, 2019

                                   7                                                 ______________________________________
                                                                                     LUCY H. KOH
                                   8                                                 United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                      3
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART WITH PREJUDICE, AND DENYING IN PART WITHOUT
                                       PREJUDICE SAMSUNG’S MOTIONS TO SEAL
